Title: From John Adams to Antoine Marie Cerisier, 19 August 1782
From: Adams, John
To: Cerisier, Antoine Marie



Dear Sir

19th. August 1782


I dare not venture to send the Comte’s Manuscript. If You will come here, You shall have the use of it as long as You please, and all the Accomodations You can desire. Pray quote the Reflections You mention from the Courier de Bas Rhin. I shall be glad to see yours in addition—there is ample Room for many.
The Treaty of Commerce is not yet arranged. I have recd. a Card from the G. Pensionary, to confer with him tomorrow morning on the subject. I hope it will be soon finished.
Your Bookseller is not active enough. We should have the Politique Hollandois here on Mondays or Tuesday Morning at latest: wheras they never come till Wednesday afternoon. You have made the Scribbler look laughably enough. He will not soon forget.
I am very anxious to have the publick Attention turned pointedly to the Admission of the United States into the armed Confederacy. There are very particular Reasons for it.
I will favor Negotiations which Mr. Dana is making and will make, ’tho’ his Name should not be mentioned.
I wish this subject could be considered as it relates to the Emperor and the King of Prussia, as well as the Empress of Russia. I wish that some hints might be thrown out, concerning the Propriety of the Ambassadors of this Republick and of France promoting such a Step at the Neutral Courts. It might be suggested to the Consideration of their High Mightinesses, whether it would not be proper for them as one Member of the Neutral Confederation, to interpose in this Matter, at least by instructing their Ambassadors to promote it.
It would have an excellent effect to have this Subject kept up in the attention of the publick for many Weeks to come, by having always something in the Papers about it.
If there is any foundation for the Idea that is suggested in some late Pamphlets of a brilliant Incoherence in the present general System of Europe, or if there is or should be any Jealousy between the Northern Powers of Europe and the Southern, this Measure is the most natural and simple Remedy. It is the surest Way to cure every Evil of that sort, by opening the Way for rendering America useful to all the Neutral Powers, as well as those at present in War, and useful to all the Northern Powers as well as the Southern.
These are only intended for broken Hints to set your Imagination and Invention at Work.

Adieu

